      Case 4:20-cv-05060-SMJ      ECF No. 13   filed 12/01/20   PageID.2454 Page 1 of 3


                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
1                                                                  EASTERN DISTRICT OF WASHINGTON




2
                                                                    Dec 01, 2020
                                                                        SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     SAMARIA V.,                                No. 4:20-cv-05060-SMJ
5
                                Plaintiff,
6                                               ORDER GRANTING
                  v.                            STIPULATED MOTION FOR
7                                               REMAND
     ANDREW M. SAUL, Commissioner of
8    Social Security Administration,

9                               Defendant.

10

11         Before the Court, without oral argument, is the parties’ Stipulated Motion for

12   Remand, ECF No. 12. Having reviewed the motion and the file in this matter, the

13   Court is fully informed and grants the motion. The Court thus reverses and remands

14   the matter for further administrative proceedings before an Administrative Law

15   Judge (ALJ) and a new decision regarding Plaintiff’s applications for benefits under

16   the Social Security Act.

17         Accordingly, IT IS HEREBY ORDERED:

18         1.     The parties’ Stipulated Motion for Remand, ECF No. 12, is

19                GRANTED.

20



     ORDER GRANTING STIPULATED MOTION FOR REMAND – 1
     Case 4:20-cv-05060-SMJ    ECF No. 13    filed 12/01/20   PageID.2455 Page 2 of 3




1        2.    The above-captioned case shall be REVERSED and REMANDED

2              for further administrative proceedings, including a de novo hearing

3              under 42 U.S.C. § 405(g). See Melkonyan v. Sullivan, 501 U.S. 89

4              (1991).

5        3.    On remand, the Appeals Council will remand the case to an

6              administrative law judge (“ALJ”), who shall develop the medical

7              record as appropriate, offer Plaintiff an opportunity for a new hearing,

8              and issue a new decision. The ALJ shall also:

9              A.     Reevaluate the evidence, including any medical experts’

10                    opinion(s);

11             B.     Reassess Plaintiff’s allegations, residual functional capacity,

12                    and whether there are jobs in the national economy she could

13                    still perform despite her limitations, as necessary.

14       4.    Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED

15             AS MOOT.

16       5.    The Clerk’s Office is DIRECTED to ENTER JUDGMENT for

17             Plaintiff.

18       6.    Plaintiff shall be entitled to reasonable attorney fees and expenses

19             under 28 U.S.C. § 2412(d), upon proper request to this Court. Plaintiff

20



     ORDER GRANTING STIPULATED MOTION FOR REMAND – 2
      Case 4:20-cv-05060-SMJ     ECF No. 13   filed 12/01/20   PageID.2456 Page 3 of 3




1                 shall be entitled to costs as enumerated in 28 U.S.C. § 1920, under 28

2                 U.S.C. § 2412(a).

3                 A.    Plaintiff shall file any such motion for attorney fees and costs

4                       by no later than January 2, 2021.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel.

7          DATED this 1st day of December 2020.

8

9                       SALVADOR MENDOZA, JR.
                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING STIPULATED MOTION FOR REMAND – 3
